Testimony that defendant was sought for questioning in connection with other crimes was received without objection and was, in large part, adduced on cross-examination by defendant’s counsel. There was also no objection to testimony that defendant remained silent when questioned as to the crime of bribery alleged in the indictment; nor was any motion made to strike out such testimony. Under such circumstances, and in view of the fact that the proof established beyond a reasonable doubt defendant’s guilt of the crime charged, reversal in the interests of justice is not required under section 527 of the Code of Criminal Procedure; the alleged errors should be disregarded pursuant to section 542 of the Code of Criminal Procedure (cf. People v. Robbins, 278 App. Div. 592, affd. 302 N. Y. 885; People v. Lee, 4 A D 2d 770, affd. 4 N Y 2d 843; People v. Veld, 154 App. Div. 752, 756-757). Beldock, P, J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.